This is a petition for leave to appeal late from a decree of the Superior Court for Norfolk County. It is alleged that failure to appeal was due to accident or mistake. G. L. c. 214, § 28, as appearing in St. 1960, c. 207, § 2. The single justice denied the petition as matter of discretion. See Trager, petitioner, 345 Mass. 650, 652; Fall River, petitioner, 346 Mass. 333, 335. No abuse of discretion appears. There is no convincing explanation of the accident or mistake. It does not appear that the petitioner had a meritorious case. See General Motors Corp., petitioner, 344 Mass. 481, 482, and cases cited. Further, the petition was not brought within “ one year after the entry of the decree from which he desires to appeal.”

Decree denying petition affirmed.